DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             CESAR MENDEZ,
                                Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-1169

                           [September 30, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312013CF000499A.

   Cesar Mendez, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See State v. Wells, 466 So. 2d 291, 292 (Fla. 2d DCA 1985)
(explaining that sexual battery of a child is not punishable by death, noting
that “inasmuch as the crime of sexual battery of a child is no longer a
capital crime in the sense that conviction thereof is punishable by death,
a person may be charged with commission of that crime by information”);
see also Heuring v. State, 513 So. 2d 122, 123 (Fla. 1987) (“Sexual battery
… may be charged by information.”).

KLINGENSMITH, C.J., CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.